        Case 1:14-cv-14176-ADB Document 610 Filed 11/05/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                BOSTON DIVISION

 STUDENTS FOR FAIR ADMISSIONS, INC.,
           Plaintiff,
      v.
                                                            Civil Action No. 1:14-cv-14176-ADB
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,
           Defendant.

                           NOTICE OF FIRM NAME CHANGE

       Please take notice that effective October 1, 2018, the name of Bartlit Beck Herman

Palenchar & Scott LLP was changed to Bartlit Beck LLP. All address and contact information

remains the same. Kindly use the new firm name on all pleadings, correspondence, and other

documents.


 Dated: November 5, 2018                    Respectfully submitted,


                                            /s/ Adam K. Mortara
                                            Adam K. Mortara
                                            J. Scott McBride
                                            Krista J. Perry
                                            Bartlit Beck LLP
                                            54 West Hubbard Street, Suite 300
                                            Chicago, IL 60654
                                            312.494.4400
                                            adam.mortara@bartlit-beck.com
                                            scott.mcbride@bartlit-beck.com
                                            krista.perry@bartlit-beck.com

                                            John M. Hughes
                                            Katherine L.I. Hacker
                                            Meg E. Fasulo
                                            Bartlit Beck LLP
                                            1801 Wewatta Street, Suite 1200
                                            Denver, CO 80202
                                            303.592.3100
                                            john.hughes@bartlit-beck.com
                                            kat.hacker@bartlit-beck.com
                                            meg.fasulo@bartlit-beck.com

                                            Attorneys for Plaintiff Students for Fair Admissions, Inc.
         Case 1:14-cv-14176-ADB Document 610 Filed 11/05/18 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system will be sent electronically

to the registered participants as identified in the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants on this 5th day of November, 2018.



                                                      /s/Adam K. Mortara




                                                  2
